DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification filed 01/04/2019 appears to be drawn to a different invention. A new complete marked up copy of the specification is required. The specification found under the remarks filed 01/04/2019 has been used for examination purposes.  
Appropriate correction is required.

                                                            PTO 892
     The references cited on the PTO 892 define the general state of the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000 135186 in view of CN 105313123.
JP 2000 135136 discloses:"Combination for performing work in a household environment (see abstract, fig. 1-3), wherein the combination consists of a device (10) with a performance unit for performing the work (abstract; fig.4), a moving means (13b) for moving the device on a surface (fig.4), a control unit for 

    PNG
    media_image1.png
    337
    695
    media_image1.png
    Greyscale


The device of JP ‘186 lacks the exact disclosure that the device includes a removable light projection or inflatable unit to provide the figure. The CN 123 reference discloses in the abstract; figure 2, projection system 2-1; figure 12. It would be obvious to the person skilled in the art at the time the invention was filed to provide the device of JP ‘186 with a removable light projection system as taught by CN ‘123 in order to provide the appearance of the figure doing work. 


    PNG
    media_image2.png
    314
    485
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    292
    704
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD M CAMBY/Primary Examiner, Art Unit 3661